EXHIBIT 10.2

STATE OF LOUISIANA

PARISH OF ORLEANS

PROMISSORY NOTE

(REDUCING REVOLVING LOAN)

 

$5,000,000.00

  April 30, 2008

FOR VALUE RECEIVED, TELETOUCH COMMUNICATIONS, INC., a Delaware corporation
(“TCI”), TELETOUCH LICENSES, INC., a Delaware corporation (“TLI”), and
PROGRESSIVE CONCEPTS, INC., a Texas corporation (“PCI”, together with TCI, TLI,
and any other Person identified or named from time to time as a Debtor under the
Loan Documents, jointly, severally and in solido, “Debtor”) unconditionally
promises to pay to the order of THERMO CREDIT, LLC, a Colorado limited liability
company (together with its successors and permitted assigns, “Lender”), without
setoff, at its offices at 639 Loyola Avenue, Suite 2565, New Orleans, Louisiana
70113, or at such other place as may be designated by Lender, the lesser of
(i) the original principal amount of FIVE MILLION AND NO/100 DOLLARS
($5,000,000.00), or (ii) so much thereof as may from time to time be advanced
and outstanding hereunder in immediately available funds, together with interest
computed daily on the outstanding principal balance hereunder, at the annual
interest rate set forth in this Note (the “Rate”), and in accordance with the
payment schedule, indicated below.

This PROMISSORY NOTE (this “Note”) is executed pursuant to and evidences the
Indebtedness funded by Lender and secured pursuant to that certain LOAN AND
SECURITY AGREEMENT among Debtor and Lender dated as of even date herewith (as
the same may be amended, restated, supplemented, renewed or extended from time
to time, the “Loan Agreement”), to which reference is made for a statement of
the collateral, rights and obligations of Debtor and Lender in relation thereto;
but neither this reference to the Loan Agreement nor any provision thereof shall
affect or impair the absolute and unconditional obligation of Debtor to pay
unpaid principal of and interest on this Note when due. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Loan Agreement.

1. Rate. The Rate shall be a rate per annum equal to the lesser of (a) the
MAXIMUM RATE, or (b) the PRIME RATE plus EIGHT PERCENT (8.00%).

The term “Prime Rate” means a variable rate of interest per annum equal to the
prime rate as published from time to time in the “Money Rates” table of The Wall
Street Journal (Southwest Edition). If the prime rate is no longer published in
the “Money Rates” table of The Wall Street Journal (Southwest Edition), then
Lender will choose and notify Debtor of a substitute index rate that
approximates the Prime Rate. Notwithstanding any provision of this Note or any
other Loan Document or any other agreement or commitment between Debtor and
Lender, whether written or oral, express or implied, Lender shall never be
entitled to charge, receive, or collect, nor shall Debtor be required to pay
interest at a rate greater than the Maximum Rate. It is the intention of the
parties that this Note, and all Loan Documents securing the payment of this Note
or executed or delivered in connection therewith, shall comply with applicable
usury law. If Lender ever contracts for, charges, receives or collects anything
of value under any Loan Document which is

 

1



--------------------------------------------------------------------------------

deemed to be interest under applicable law, and if the occurrence of any
circumstance or contingency, whether acceleration of maturity of this Note,
prepayment of this Note, delay in advancing proceeds of this Note, or any other
event, should cause such interest to exceed the maximum lawful amount, any
amount which exceeds interest at the Maximum Rate shall be applied to the
reduction of the unpaid principal balance of this Note, and if this Note and
such other indebtedness are paid in full, any remaining excess shall be paid to
Debtor. In determining whether the interest payable hereunder exceeds interest
at the Maximum Rate, the total amount of interest shall be spread, prorated and
amortized throughout the entire term of this Note until its payment in full. The
term “Maximum Rate” as used in this Note means the maximum nonusurious rate of
interest per annum permitted by applicable Louisiana law, including to the
extent permitted by applicable law, any amendments thereof hereafter or any new
law hereafter coming into effect to the extent a higher Maximum Rate is
permitted thereby. If at any time the Rate shall exceed the Maximum Rate, the
Rate shall be automatically limited to the Maximum Rate until the total amount
of interest accrued hereunder equals the amount of interest which would have
accrued if there had been no limitation to the Maximum Rate.

2. Accrual Method. Interest on the Indebtedness evidenced by this Note shall be
computed on the basis of a THREE HUNDRED SIXTY-FIVE (365) (or 366 as the case
may be) day year and shall accrue on the actual days elapsed. In computing the
number of days during which interest accrues, the day on which funds are
initially advanced shall be included regardless of the time of day such advance
is made, and the day on which funds are repaid shall be included unless
repayment is credited prior to the close of business on the business day
received as provided herein.

3. Rate Change Date. The Rate will change each time and as of the date that the
Prime Rate changes.

4. Payment Schedule. Except as expressly provided herein to the contrary, all
payments on this Note shall be applied in the following order of priority:
(a) the payment or reimbursement of any reasonable out-of-pocket costs and
expenses (other than the outstanding principal balance hereof and interest
hereon) of or incurred by Lender for which Debtor shall be obligated to pay or
reimburse to Lender shall be entitled pursuant to the provisions of this Note or
the other Loan Documents, (b) the payment of accrued but unpaid interest
thereon, and (c) the payment of all or any portion of the principal balance
hereof then outstanding hereunder. If any payment of principal or interest on
this Note shall become due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall in such case be included in computing interest in connection with such
payment. This Note shall be due and payable as follows:

(a) Monthly payments of interest (computed on the average unpaid principal
balance outstanding during that month) shall be payable on the last day of each
calendar month, commencing on May 31, 2008 and continuing until October 31,
2008; and

(b) Principal of this Note shall be due and payable in monthly installments of
the Monthly Step Down, payable on the last day of each calendar month, beginning
November 30, 2008, and continuing regularly thereafter until April 30, 2010,
when the entire balance of principal and accrued and unpaid interest shall be
due and payable. In

 

2



--------------------------------------------------------------------------------

addition, monthly payments of interest (computed upon the average unpaid
principal balance during that month), shall be due and payable on the same dates
as, but in addition to, said installments of principal.

Subject to the terms and conditions in the Loan Agreement, Debtor may borrow,
repay and reborrow loans on a revolving basis at any time and from time to time,
up to a maximum principal aggregate amount outstanding at any one time equal to
the lesser of (i) the amount of the Borrowing Base existing at such time, or
(ii) the Revolving Credit Facility (such maximum principal amount being
referenced to herein as the “Lender Commitment Amount”). Lender shall incur no
liability for its refusal to advance funds based upon its reasonable
determination that any conditions precedent to such further advances set forth
in the Loan Agreement have not been satisfied.

Lender’s records of the amounts borrowed and accrued and unpaid interest thereon
from time to time shall be conclusive proof thereof absent manifest error.

5. Delinquency Charge and Fees. To the extent permitted by law, a delinquency
charge will be imposed in an amount not to exceed FIVE PERCENT (5.00%) of the
amount of any payment of principal or interest on this Note that is more than
TEN (10) days past due. The provisions herein for a delinquency charge shall not
be deemed to extend the time for any payment hereunder or to constitute a “grace
period” giving Debtor a right to cure any Event of Default.

6. Waivers, Consents and Covenants. Debtor, any endorser or guarantor hereof, or
any other party hereto (individually an “Obligor” and collectively “Obligors”)
and each of them jointly and severally: (a) waives presentment, demand, protest,
notice of demand, notice of intent to accelerate, notice of acceleration of
maturity, notice of protest, notice of nonpayment, notice of dishonor, and any
other notice required to be given under the law to any Obligor in connection
with the delivery, acceptance, performance, default or enforcement of this Note,
any endorsement or guaranty of this Note, or any other documents executed in
connection with this Note or any other Loan Documents now or hereafter executed
in connection with any obligation of Debtor to Lender; (b) consents to all
delays, extensions, renewals or other modifications of this Note or the Loan
Documents, or waivers of any term hereof or of the Loan Documents, or release or
discharge by Lender of any of Obligors, or release, substitution or exchange of
any security or Collateral for the payment hereof, or the failure to act on the
part of Lender, or any indulgence shown by Lender (without notice to or further
assent from any of Obligors); and (c) agrees that no such action, failure to act
or failure to exercise any right or remedy by Lender shall in any way affect or
impair the obligations of any Obligors or be construed as a waiver by Lender of,
or otherwise affect, any of Lender’s rights under this Note, under any
endorsement or guaranty of this Note or under any of the Loan Documents. If
there is an irreconcilable inconsistency between Section 6(d) of this Note and
Section 23 of the Loan Agreement, Section 23 of the Loan Agreement shall
control.

7. Prepayments. The Debtor may at any time and from time to time prepay the
outstanding portion of any of the Loans, in whole or in part, without premium,
penalty or exit fee; provided, however, as independent consideration for Lender
to make the Loan and as a condition to and in exchange for Lender’s full release
of its lien against the Collateral, Debtor shall pay to Lender an Exit Fee if
and to the extent that (i) Debtor pays the Obligations in full

 

3



--------------------------------------------------------------------------------

and terminates Lender’s commitment to make Loans under the Loan Agreement (the
“Termination Date”) at any time prior to the Revolving Credit Maturity Date and
(ii) the Factoring Agreement is terminated within 60 days of the Termination
Date. For the avoidance of doubt, payment of the Exit Fee (to the extent the
Exit Fee is required hereunder) is not the sole condition to the release of
Lender’s lien against the Collateral. “Exit Fee” means a fee equal to two
percent (2%) of the original face amount of this Note or such higher face amount
if the face amount of this Note is increased. The Exit Fee shall be payable on
the Termination Date; provided that Lender shall refund the Exit Fee if the
Factoring Agreement is not terminated within 60 days of the Termination Date.

8. Reduction of Lender Commitment Amount. Debtor shall have the right, upon not
less than five (5) Business Days’ notice to Lender, to reduce the Lender
Commitment Amount from time to time; provided that no such reduction of the
Lender Commitment Amount shall be permitted if, after giving effect thereto and
to any prepayments of the Loans made on the effective date thereof, the
aggregate outstanding principal amount of the Loans would exceed the Lender
Commitment Amount. Any such reduction shall be in an amount equal to $100,000,
or a whole multiple thereof, and shall reduce permanently the Lender Commitment
Amount then in effect.

9. Remedies Upon Default. In the event an Event of Default has occurred and is
continuing, (a) the entire balance outstanding hereunder and all other
obligations of any Obligor to Lender (however acquired or evidenced) shall, at
the option of Lender, become immediately due and payable and any obligation of
Lender to permit further borrowing under this Note shall immediately cease and
terminate, and/or (b) from and after the date on which prior written notice is
received by Debtor from Lender, to the extent permitted by law, the Rate of
interest on the unpaid principal shall be prospectively increased at Lender’s
discretion up to the Rate then in effect plus three percent (3%) (the “Default
Rate”) (provided that the Default Rate shall not any time exceed the Maximum
Rate for so long as such Event of Default is continuing). The provisions herein
for a Default Rate shall not be deemed to extend the time for any payment
hereunder or to constitute a “grace period” giving Obligors a right to cure any
default. At Lender’s option, any accrued and unpaid interest, fees or charges
then due and owing may, solely for purposes of computing and accruing interest
on a daily basis after the due date of this Note or any installment thereof, be
deemed to be a part of the principal balance, and interest shall accrue on a
daily compounded basis after such date at the Default Rate provided in this Note
for so long as such Event of Default is continuing. Upon the occurrence and
during the continuance of an Event of Default, Lender is hereby authorized at
any time, at its option and upon prior written notice to Debtor, to set off and
charge against any deposit accounts of Debtor (as well as any money,
instruments, securities, documents, chattel paper, credits, claims, demands,
income and any other property, rights and interests of any Obligor), which at
any time shall come into the possession or custody or under the control of
Lender, any and all obligations due hereunder. Additionally, Lender shall have
all rights and remedies available under each of the Loan Documents, as well as
all rights and remedies available at law or in equity.

10. Waiver. The failure at any time of Lender to exercise any of its options or
any other rights hereunder shall not constitute a waiver thereof, nor shall it
be a bar to the exercise of any of its options or rights at a later date. All
rights and remedies of Lender shall be cumulative and may be pursued singly,
successively or together, at the option of Lender. The acceptance by

 

4



--------------------------------------------------------------------------------

Lender of any partial payment shall not constitute a waiver of any default or of
any of Lender’s rights under this Note. No waiver of any of its rights
hereunder, and no modification or amendment of this Note, shall be deemed to be
made by Lender unless the same shall be in writing, duly signed on behalf of
Lender; each such waiver shall apply only with respect to the specific instance
involved, and shall in no way impair the rights of Lender or the obligations of
Obligors to Lender in any other respect at any other time.

11. Applicable Law, Venue and Jurisdiction. Debtor agrees that this Note shall
be deemed to have been made in the State of Louisiana at Lender’s address
indicated at the beginning of this Note and shall be governed by, and construed
in accordance with, the laws of the State of Louisiana (without giving effect to
its choice of laws provisions) and is performable in the City and Parish of
Louisiana indicated at the beginning of this Note. In any litigation in
connection with or to enforce this Note or any endorsement or guaranty of this
Note or any Loan Documents, Debtor, irrevocably consents to the non-exclusive
jurisdiction of the courts of the State of Louisiana or the United States courts
located within the State of Louisiana. Nothing contained herein shall, however,
prevent Lender from bringing any action or exercising any rights within any
other state or jurisdiction or from obtaining personal jurisdiction by any other
means available under applicable law.

12. Partial Invalidity. The unenforceability or invalidity of any provision of
this Note shall not affect the enforceability or validity of any other provision
herein and the invalidity or unenforceability of any provision of this Note or
of the Loan Documents to any person or circumstance shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.

13. Binding Effect. This Note shall be binding upon and inure to the benefit of
Debtor and Lender and their respective successors, assigns, heirs,
administrators and personal representatives, provided, however, that no
obligations of Debtor hereunder can be assigned without prior written consent of
Lender.

14. Controlling Document. To the extent that this Note conflicts with or is in
any way incompatible with any other document related specifically to the loan
evidenced by this Note, this Note shall control over any other such document,
and if this Note does not address an issue, then each other such document shall
control to the extent that it deals most specifically with an issue.

15. COMMERCIAL PURPOSE. DEBTOR REPRESENTS TO LENDER THAT THE PROCEEDS OF THIS
LOAN ARE TO BE USED PRIMARILY FOR BUSINESS, COMMERCIAL OR AGRICULTURAL PURPOSES
AND THIS NOTE IS SUBJECT TO LOUISIANA REVISED STATUTES § 9:3509, ET SEQ. DEBTOR
ACKNOWLEDGES HAVING READ AND UNDERSTOOD, AND AGREES TO BE BOUND BY, ALL TERMS
AND CONDITIONS OF THIS NOTE.

16. Collection. If during the continuance of an Event of Default this Note is
placed in the hands of an attorney for collection, or if it is collected through
any legal proceeding at law or in equity or in bankruptcy, receivership or other
court proceedings, Debtor agrees to pay all documented and reasonable costs of
collection, including, but not limited to, court costs and reasonable attorneys’
fees, incurred by Lender of all amounts owed by Debtor to Lender under this Note
or the Loan Documents.

 

5



--------------------------------------------------------------------------------

17. Notice of Balloon Payment. At maturity (whether by acceleration or
otherwise), Debtor must repay the entire outstanding principal balance of this
Note and accrued unpaid interest then due. Lender is under no obligation to
refinance the outstanding principal balance of this Note (if any) at that time.
Debtor will, therefore, be required to make payment out of other assets Debtor
may own; or Debtor will have to find a lender willing to lend Debtor the money
at prevailing market rates, which may be higher than the interest rate on the
outstanding principal balance of this Note. If Obligors have guaranteed payment
of this Note, Obligors may be required to perform under such guaranty.

18. WAIVER OF JURY TRIAL. DEBTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM THAT
RELATES TO OR ARISES OUT OF THIS NOTE OR ANY OF THE LOAN DOCUMENTS OR THE ACTS
OR FAILURE TO ACT OF OR BY LENDER IN THE ENFORCEMENT OF ANY OF THE TERMS OR
PROVISIONS OF THIS NOTE OR THE OTHER LOAN DOCUMENTS.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

6



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

DEBTOR: TELETOUCH COMMUNICATIONS, INC. By:  

\s\ Thomas A. Hyde, Jr.

Name:   Thomas A. Hyde, Jr. Title:   President, Chief Operating Officer
TELETOUCH LICENSES, INC. By:  

\s\ Thomas A. Hyde, Jr.

Name:   Thomas A. Hyde, Jr. Title:   President, Director PROGRESSIVE CONCEPTS,
INC. By:  

\s\ Thomas A. Hyde, Jr.

Name:   Thomas A. Hyde, Jr. Title:   Chief Executive Officer, President

 

7